Case 8:18-cv-02608-SDM-AAS Document 243 Filed 12/30/19 Page 1 of 1 PageID 6474



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

 HEALTHPLAN SERVICES, INC.,

       Plaintiff,
 v.                                                 Case No. 8:18-cv-2608-T-23AAS

 RAKESH DIXIT, et al.,

       Defendants.
 _________________________________________/

                                       ORDER

       After consultation with the parties, the following is ORDERED:

       1.     An evidentiary hearing 1 is now set for January 24, 2020, at 2:00 p.m.

              in Tampa Courthouse 10B.

       2.     Individual defendants Rakesh Dixit and Feron Kutsomarkos must

              attend the hearing and, if necessary, testify.

       ENTERED in Tampa, Florida, on December 30, 2019.




 1 As stated in prior order, the court will address Attorneys Dixit and Deese’s motions
 to withdraw (Docs. 208, 236) and HealthPlan’s motion for sanctions (Doc. 226).
                                             1
